      Case 7:19-cv-05503-VB-PED Document 152 Filed 02/02/21 Page 1 of 1



                               P OLLOCK | C OHEN                     LLP
                                    60 BROAD STREET, 24TH FLOOR
                                     NEW YORK, NEW YORK 10004
                                           (212) 337-5361
CONTACT:
Adam Pollock
Adam@PollockCohen.com
(646) 290-7251

                                          February 2, 2021

VIA ECF
Hon. Vincent L. Briccetti
United States District Judge
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St., Courtroom 620
White Plains, NY 10601

               Re:      Malone v. Town of Clarkstown et al., No. 7:19-cv-05503-VB

Dear Judge Briccetti:

                We represent plaintiff Victoria Malone in the above-referenced action. We write
to respectfully seek a new date for the case management conference, currently scheduled for
March 10, 2021 at 3:00 p.m. (ECF no. 151.)

                This is the first request for an adjournment. The reason for the instant request is
that this date and time conflict with a previously-scheduled substantive hearing in which I will be
appearing in New York state court. Counsel for the various Defendants consent to this request.
All parties are available, subject of course to the Court’s availability, during the afternoons of
March 9, 2021 and March 11, 2021.

               Thank you for Your Honor’s consideration in this matter.

                                                      Sincerely,

                                                      /s/ Adam Pollock

                                                      Adam Pollock
